DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments, filed 1/12/2021, have been fully considered and are persuasive.  The prior art fails to disclose or suggest the invention as currently claimed.  All rejections of claims have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Shimizu and MacLean et al are the nearest prior art.  The prior art fails to disclose a vaping insert comprising a filter and a tobacco element comprising two different diameters or cross-sectional widths wherein an end of the tobacco element having the largest diameter or cross-sectional width contacts the filter element, as claimed in Claims 1 and 21, a  cartridge including a vaping insert comprising a filter and a tobacco element having a second diameter that is smaller than a first diameter of the filter as claimed in Claim 15.  The prior art also fails to disclose a vaping insert comprising a tobacco element comprising two different diameters wherein an end of the tobacco element having a larger diameter is embedded into a surface of the filter, as claimed in Claims 11.  The prior art fails to provide motivation to one of ordinary skill in the art to modify the disclosed products to obtain the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.